Citation Nr: 1047517	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  99-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from May 1950 to February 1954, 
and from April 1968 to April 1970.  He also served with the New 
York Army National Guard both before and after his periods of 
active duty, presumably with periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran entitlement to a 
TDIU.  In a March 2006 decision, the Board also denied 
entitlement to a TDIU; however, a May 2007 order of the United 
States Court of Appeals for Veterans Claims (Court) vacated the 
denial because the TDIU claim was inextricably intertwined with 
two service connection claims that were being remanded for 
readjudication.

In an August 2007 rating decision, the RO again denied the claim, 
but in October 2009 and September 2010 decisions, the Board 
remanded the TDIU matter for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
asbestosis, hearing loss in the left ear, and migraine headaches 
is 60 percent.

2.  The evidence at least is in equipoise regarding whether the 
Veteran's service-connected asbestosis renders him unable to 
secure or follow a substantially gainful occupation. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for entitlement to a TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As the Board is awarding the Veteran a full 
grant of the benefits being sought on appeal, any errors VA made 
with respect to VCAA notice is considered non-prejudicial.

TDIU - Laws and Regulations

Total disability means that there is present an impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  A substantially gainful occupation is 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular occupation 
in the community where the Veteran resides" or "an occupation 
that provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days that 
the Veteran actually works and without regard to the Veteran's 
earned annual income."  See VA Adjudication Procedure Manual, 
Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 
(2000), respectively.  A Veteran is determined unable to engage 
in a substantially gainful occupation when jobs are not 
realistically within his physical and mental capabilities.  Moore 
v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this 
determination, consideration may be given to factors such as the 
Veteran's level of education, special training, and previous work 
experience, but not to age or impairment caused by non-service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is 
totally disabled.  The Schedule for Rating Disabilities provides 
for a finding of total disability to be made on an objective 
basis.  A Veteran is considered totally disabled if his service-
connected disability is, or combination of service-connected 
disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  
Even if the Veteran is less than 100 percent disabled, he still 
will be considered totally disabled if he satisfies two 
requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet 
a minimum percent rating.  If he has one service-connected 
disability, it must be rated at 60 percent or more.  If he has 
two or more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 70 
percent or more.  Second, the Veteran must be found to be unable 
to secure and follow a substantially gainful occupation as a 
result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these objective criteria, he may be 
found totally disabled on a subjective basis.  To qualify, the 
Veteran must show only that he is unable to secure and follow 
substantially gainful employment as a result of his service-
connected disability or disabilities.  38 C.F.R. § 4.16(b).  This 
determination is based on extra-schedular factors such as the 
Veteran's service-connected disability or disabilities, 
employment history, and educational and vocational background.  
Id.

VA is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected 
disabilities.  Specifically, he sought a TDIU in April 2003 as 
part of his later successful effort to obtain a higher rating for 
his service-connected asbestosis.  He contends that he is 
unemployable due to his asbestosis.  

In this case, the Veteran is currently service connected for 
three disabilities: asbestosis, rated as 60 percent disabling; 
hearing loss in the left ear, rated as 10 percent disabling; and 
migraine headaches, rated as 0 percent disabling.  His combined 
evaluation for compensation is 60 percent, but he has one 
disability rated at 60 percent for asbestosis, which affects the 
entire respiratory system.  Thus, he clearly meets the minimum 
percent rating requirement of 38 C.F.R. § 4.16(a). 

The remaining question before the Board is whether the Veteran is 
unable to secure and follow substantially gainful employment by 
reason of his service-connected disabilities.  The record 
reflects that the Veteran is currently 77 years old.  He 
completed two years of college and also undertook post-secondary 
education in police officer training.  He previously worked as a 
police officer for the New York City Police Department for 20 
years (1959 to 1980) and also worked for the U.S. Postal Service 
where he said that he severely injured his back.  He subsequently 
worked full-time temporary for the Census Bureau for several 
months in 2000 and then part-time as a security officer for 
various businesses until at least January 2006.  

At the time the Veteran first filed his application for a TDIU he 
was still employed part-time as a security guard, but stated in 
his VA Form 21-8940 that he could only work part-time in 2002 and 
2003 because he was unable to stand for prolonged periods of 
time.  In a March 2006 updated application, the Veteran claimed 
that he last worked full-time in 1984.  He also reported that he 
was no longer employed and had only earned $1,800 during the 
previous year in a job where he could sit as an on-call security 
guard two days a week.  The Veteran claimed that he could not 
perform any duties that required any physical exertions due to 
his severe lung condition.  

In addition to his service-connected disabilities, the record 
shows that the Veteran has numerous non-service connected 
conditions, to include: acute low back strain, peripheral 
neuropathy, heart disease, coronary artery disease, hypertension, 
obstructive sleep apnea, hyperlipidemia, and generalized anxiety 
disorder. 

VA medical records dated from February 2003 to July 2010 show 
that the Veteran is prescribed inhalers for daily use for 
shortness of breath.  They also show the Veteran's treatment for 
his other physical and psychiatric conditions.

In April 2003 correspondence, a VA rehabilitation counselor 
notified the Veteran that VA had determined he was ineligible for 
Vocational Rehabilitation and Employment Services because his 
disabilities made it unreasonable to expect that he could use the 
program to obtain and keep competitive employment.

An August 2003 VA medical record noted a past history of asbestos 
pulmonary disease.  The Veteran claimed dyspnea when physically 
active, but the staff cardiologist noted no dyspnea at rest or at 
night or even with ordinary housework or ordinary yard work.  

A September 2003 VA examiner noted that the Veteran did not have 
lung cancer, but had a moderately heavy exposure to asbestos as a 
pipe fitter while in service.  He had also smoked about two packs 
of cigarettes daily until 32 years ago when he gave up smoking.  
If he took his time he was able to walk up to 1/4 to 1/2 mile on 
a flat surface, but started to get shortness of breath after 
climbing the first flight of stairs.  The examiner noted that a 
pulmonary function test was consistent with obstructive airway 
disease and that the Veteran's decreased lung volume was 
consistent with asbestosis and obesity.  Diagnoses included 
asbestos exposure in service and obstructive lung disease.  It 
was noted that the Veteran was not on any bronchodilator therapy 
but should have been.  

In an October 2003 rating decision, the RO granted the Veteran an 
increased disability rating for service-connected asbestosis from 
30 percent to 60 percent, effective April 30, 2003, based on the 
September 2003 VA examination.

In a March 2006 decision, the Board denied entitlement to a TDIU; 
however, as noted in the Introduction, a Court order vacated the 
denial because the TDIU claim was inextricably intertwined with 
two service connection claims that were being remanded for 
readjudication.  In that March 2006 denial, the Board had 
suggested that the Veteran's age and multiple physical 
disabilities might have precluded him from engaging in 
substantially gainful employment and that the evidence did not 
show that any service-connected disability alone placed him in a 
position different from other veterans with a 60 percent rating.

In a signed statement received in September 2008 the Veteran 
stated that he had not worked in almost two years, though he had 
tried to obtain work as a part-time security guard.  He asserted 
that no one would hire him because: (1) nerve damage to his feet 
made walking even a short distance very painful; (2) he could not 
safely drive at night with his bad eyes; and (3) he could not 
climb stairs very well because of his bad lungs.

The Veteran underwent a VA examination in March 2010.  It was 
noted that mild exertion caused dyspnea.  Pulmonary examination 
revealed bilateral abnormal and decreased breath sounds.  
Diagnosis was asbestosis.  It was noted that the Veteran did not 
do chores at home, watched television, had no difficulties 
driving, and was independent in his activities of daily living.  
The examiner opined that it was less likely as not that the 
Veteran's service-connected disabilities, without consideration 
of his nonservice-connected disabilities, rendered him unable to 
secure or follow a substantially gainful occupation.  The 
examiner asserted that the Veteran was disabled mostly because of 
his chronic pain in his legs due to peripheral neuropathy, his 
advanced age, and his other chronic medical problems.  She also 
noted that the Veteran's chronic fatigue and dyspnea on exertion 
might be due to chronic lung disease (asbestosis, COPD) as well 
as due to his chronic heart conditions (CAD, atrial 
fibrillation), overall health, and deconditioning due to his lack 
of exercise.  She also opined that the Veteran did not have 
disability due to his history of migraine headaches.

The Board noted in its previous remand that the VA examiner had 
determined the issue of employability by considering the 
advancing age of the Veteran, in opposition to 38 C.F.R. 
§§ 3.341(a); 4.19.  Further, her opinion that the Veteran's 
service-connected asbestosis might be responsible for the chronic 
fatigue and dyspnea on exertion, which he complained prevented 
him from working, raised a question whether his service-connected 
asbestosis alone might render him unable to secure or follow a 
substantially gainful occupation. 

In addition, the March 2010 examiner did not explain why the non-
service connected peripheral neuropathy and chronic pain in the 
legs was the primary reason for the Veteran's unemployability or 
was otherwise so much more debilitating than the service-
connected asbestosis.  In this regard, the Board found in its 
previous remand that the VA examination report was inadequate as 
there was essentially no rationale for the conclusion the 
examiner ultimately provided.  

In its September 2010 remand, the Board found that the March 2010 
medical opinion on unemployability thus was contradictory, 
confusing, and ultimately unhelpful as to the central question of 
whether the Veteran's service-connected disabilities, 
specifically whether his service-connected asbestosis, are 
responsible for the Veteran's claimed unemployability.

Subsequent to the Board's September 2010 remand directive, the 
March 2010 examiner provided, as the requested addendum 
explanation, the following: "I did review the C-File [claims 
file] of this patient [the Veteran] and my medical opinion 
remains unchanged - see C&P exam on 3/32/2010 [sic]."  

In light of the evidence, and affording the Veteran the benefit 
of the doubt, the Board finds that the Veteran is not capable of 
securing and following a substantially gainful occupation as a 
result of his service-connected asbestosis.  There is no evidence 
that the Veteran's service-connected hearing loss and migraine 
headaches affect his ability to obtain and maintain employment or 
render him unemployable.  However, the evidence of record shows 
that the Veteran's asbestosis, coupled with consideration of his 
educational background and work experience, preclude him from 
securing and following a substantially gainful employment.  The 
medical evidence recited above shows that his shortness of breath 
and fatigue, caused by asbestosis, interferes with his ability to 
walk and climb stairs.  The Veteran reported that he stopped 
working as a part-time security guard because he could not climb 
stairs very well due to his bad lungs.  Though the March 2010 VA 
examiner asserted, in a confusing opinion, that the Veteran was 
disabled mostly because of nonservice-connected disorders, the 
Board, resolving all reasonable doubt in the Veteran's favor, 
will find that it is at least as likely as not that the Veteran's 
service-connected disabilities, specifically his asbestosis, 
preclude the Veteran from obtaining and maintaining substantially 
gainful employment.

The Board notes that while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In this case, given the Veteran's level of asbestosis, 
aside from his advanced age, he would likely have difficulty 
working in manual labor positions or in most investigative jobs, 
which would most likely still require the ability to ambulate and 
perhaps navigate potential hazards.  Moreover, there is no 
indication from the record that the Veteran has any previous work 
experience or training involving sedentary work.  His employment 
history shows a primary concentration in law enforcement and 
security, as well as employment  at the post office and a brief 
job with the Census Bureau.  It thus appears that the Veteran has 
no specific skills to re-enter the work force at a job not 
involving an ability to ambulate and quickly respond to potential 
hazards.

In addition to his service-connected asbestosis, hearing loss and 
migraine headaches, the Veteran also suffers from acute low back 
strain, peripheral neuropathy, heart disease, coronary artery 
disease, hypertension, obstructive sleep apnea, hyperlipidemia, 
and generalized anxiety disorder.  But even apart from these 
nonservice-related factors, the medical evidence indicates that 
he would most likely be unable to secure or maintain 
substantially gainful employment due to his service-connected 
asbestosis, alone.  In other words, even if his nonservice-
connected disabilities were not present, he still would be unable 
to obtain or maintain substantially gainful employment because of 
the severity of his asbestosis.  Indeed, as mentioned, it is 
rated as 60 percent disabling.  

The evidence at least is in equipoise regarding whether the 
Veteran's service-connected asbestosis renders him unable to 
secure or follow a substantially gainful occupation.   On the one 
hand, the VA examiner who conducted his March 2010 examination 
determined that the Veteran was mostly disabled because of 
peripheral neuropathy in the legs.  On the other hand, that same 
VA examiner opined that his chronic fatigue and dyspnea on 
exertion might be due to his asbestosis.  In its September 2010 
remand, the Board had directed that if the March 2010 VA examiner 
found that the Veteran's service-connected disabilities, 
particularly asbestosis, were not the cause of the Veteran's 
unemployability, then a complete and thorough explanation had to 
be provided, to include consideration of the Veteran's 
occupational history.  The Board notes that the examiner's 
resulting one-sentence addendum was not a complete and thorough 
explanation of why asbestosis was not the cause of the Veteran's 
unemployability.  The addendum also failed to mention, let alone 
consider, the Veteran's occupational history.  (The Board had 
also provided for another TDIU examination by VA in the event 
that the March 2010 VA examiner could not provide an addendum to 
her earlier examination.  In the end, the RO/AMC accepted the 
inadequate one-sentence report rather than schedule the Veteran 
for a proper VA examination.)

As the Veteran has many disabilities, both service-connected and 
not, there can be no doubt that further inquiry could be 
undertaken with a view towards development of this claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993).  The Board is of the opinion 
that at minimum, the point of equipoise has been reached in this 
matter.  While there is evidence reflecting that the Veteran has 
significant nonservice-connected disabilities that may contribute 
to his unemployability, the Board also believes that the evidence 
demonstrates that the Veteran's service-connected disabilities 
alone are significant enough in their own right to preclude him 
from obtaining substantially gainful employment.

The Board has been unable to obtain a more definitive opinion.  
In view of the long history of this claim, the Veteran's age, and 
the apparent inability of the RO/AMC to ensure that the Board's 
directives in this case are followed, the Board will grant the 
Veteran the benefit of the doubt as to whether his service-
connected asbestosis is alone responsible for the Veteran's 
unemployability.  Therefore, resolving all doubt in the Veteran's 
favor due to this equipoise of the evidence, the Board further 
finds that the Veteran's service-connected asbestosis renders him 
unable to secure or follow a substantially gainful occupation.  

Thus, based on its review of the relevant evidence, and giving 
the benefit of the doubt to the Veteran, the Board finds that it 
is as likely as not that the Veteran is precluded from work due 
to his service-connected disabilities, in particular his 
asbestosis.  Accordingly, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU) is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


